JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s judgment of July 6, 2000 be affirmed insofar as it relates to the challenge made in No. 00-7212. The portion of the challenged statement regarding the increase in Medicare spending between 1996 and 2002 is unambiguously true. See July 6, 2000 District Court Mem. Op. at 11-12.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *3See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.